              Case 18-90207-MM                      Filed 12/07/18              Entered 12/07/18 15:23:48                    Doc 1       Pg. 1 of 15
B1040 (FORM 1040) (12/15)


                                                                                                           ADVERSARY PROCEEDING NUMBER
                 ADVERSARY PROCEEDING COVER SHEET                                                          (Court Use Only)
                        (Instructions on Reverse)


 PLAINTIFFS                                                                          DEFENDANTS
GERALD H. DAVIS, CHAPTER 7 TRUSTEE,                                                  WILLIAM P. SPENCER, WAYNE OPPERMAN, GEORGE
                                                                                     GEORGAKALIS, MD, BOB DENNIS, CPA, and WILLIAM
                                                                                     TOOMEY,


 ATTORNEYS (Firm Name, Address, and Telephone No.)                                    ATTORNEYS (If Known)
SULLIVAN HILL REZ & ENGEL, A Professional Law Corporation
 James P. Hill (SBN 90478)/Gary B. Rudolph (SBN 101921)
600 B Street, Suite 1700
San Diego, CA 92101
Tel.: (619) 233-4100      Fax: (619) 231-4372
 PARTY (Check One Box Only)                                                           PARTY (Check One Box Only)
      Debtor                                U.S. Trustee/Bankruptcy Admin                  Debtor                               U.S. Trustee/Bankruptcy Admin
      Creditor                              Other                                          Creditor                      ✔      Other
  ✔   Trustee                                                                              Trustee
 CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Breach of fiduciary duty. 28 U.S.C. §§157 and 1334 and General Order 312-E of the United States District Court, Southern
District of California; and Rules 7001(1), 7003, 7004(f) and 7008 of the Federal Rules of Bankruptcy Procedure.



                                                                           NATURE OF SUIT
                 (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
      FRBP 7001(1) – Recovery of Money/Property                                             FRBP 7001(6) – Dischargeability (continued)
      11 - Recovery of money/property - § 542 turnover of property                          61 - Dischargeability - § 523(a)(5), domestic support
      12 - Recovery of money/property - § 547 preference                                    68 - Dischargeability - § 523(a)(6), willful and malicious injury
      13 - Recovery of money/property - § 548 fraudulent transfer                           63 - Dischargeability - § 523(a)(8), student loan
      14 - Recovery of money/property - other                                               64 - Dischargeability - § 523(a)(15), divorce or separation obligation
                                                                                                 (other than domestic support)
      FRBP 7001(2) – Validity, Priority or Extent of Lien                                   65 - Dischargeability - other
      21 - Validity, priority or extent of lien or other interest in property
                                                                                            FRBP 7001(7) – Injunctive Relief
      FRBP 7001(3) – Approval of Sale of Property                                           71 - Injunctive relief - reinstatement of stay
      31 - Approval of sale of property of estate and of co-owner - § 363(h)                72 - Injunctive relief - other

      FRBP 7001(4) – Objection/Revocation of Discharge                                      FRBP 7001(8) Subordination of Claim or Interest
      41 - Objection / revocation of discharge - § 727(c),(d),(e)                           81 - Subordination of claim or interest

      FRBP 7001(5) – Revocation of Confirmation                                             FRBP 7001(9) Declaratory Judgment
      51 - Revocation of confirmation                                                       91 - Declaratory judgment

      FRBP 7001(6) – Dischargeability                                                       FRBP 7001(10) Determination of Removed Action
      66 - Dischargeability - § 523(a)(1),(14),(14A) priority tax claims                    01 - Determination of removed claim or cause
      62 - Dischargeability - § 523(a)(2), false pretenses, false
           representation, actual fraud                                                     Other
      67 - Dischargeability - § 523(a)(4), fraud as fiduciary, embezzlement,                SS-SIPA Case – 15 U.S.C. §§ 78aaa et.seq.
           larceny                                                                     ✔    02 - Other (e.g. other actions that would have been brought in state
                          (continued next column)                                                court if unrelated to bankruptcy case)

  ✔   Check if this case involves a substantive issue of state law                          Check if this is asserted to be a class action under FRCP 23
      Check if a jury trial is demanded in complaint                                   Demand $     Subject to proof at the time of trial.
 Other Relief Sought
Damages for breach of fiduciary duty.




B1040
Case 18-90207-MM   Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 2 of 15
 Case 18-90207-MM           Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 3 of 15




 1

 2

 3

 4   SULLIVAN HILL REZ & ENGEL                                Electronically Filed: 12/07/2018
     A Professional Law Corporation
 5    James P. Hill, SBN 90478
      Gary B. Rudolph, SBN 101921
 6   600 B Street, Suite 1700
     San Diego, California 92101
 7   Telephone: (619) 233-4100
     Fax Number: (619) 231-4372
 8
     Attorneys for Plaintiff, Gerald H. Davis, Chapter 7 Trustee
 9

10                           UNITED STATES BANKRUPTCY COURT
11                           SOUTHERN DISTRICT OF CALIFORNIA
12   In re                                          )   Case No. 12-16423-MM7
                                                    )
13   IMAGENETIX, INC.,                              )   Adv. Pro. No.
                                                    )
14                           Debtor.                )   Chapter 7
                                                    )
15   GERALD H. DAVIS,                               )   COMPLAINT FOR BREACH OF
     Chapter 7 Trustee,                             )   FIDUCIARY DUTY
16                                                  )
                             Plaintiff,             )
17                                                  )
     v.                                             )
18                                                  )
     WILLIAM P. SPENCER, WAYNE                      )
19   OPPERMAN, GEORGE                               )
     GEORGAKALIS, MD, BOB                           )
20   DENNIS, CPA, and WILLIAM                       )
     TOOMEY,                                        )
21                                                  )
                             Defendants.            )
22                                                  )
                                                    )
23

24               Comes now Plaintiff Gerald H. Davis (“Trustee” or “Plaintiff”), the Chapter 7
25   Trustee of the bankruptcy estate (“Estate”) of Imagenetix, Inc. (“Debtor”), and alleges
26   as follows:
27   ///
28   ///

     400484-v5                                      -1-
 Case 18-90207-MM          Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 4 of 15




 1                                                  I.
 2                                             PARTIES
 3               1.   On December 17, 2012, the superseded Chapter 11 bankruptcy case was
 4   filed. On September 16, 2014, an order was entered confirming the debtor’s Third
 5   Amended Plan of Reorganization [ECF 447]. On September 22, 2014, the
 6   reorganized Debtor filed a notice that the effective date of its Third Amended Plan of
 7   Reorganization was September 16, 2014 [ECF 460]. On November 1, 2016, the
 8   debtor filed a Motion to Convert the Chapter 11 to a Chapter 7 [ECF 567] and on
 9   December 8, 2016, an order was entered granting the motion to convert the case to a
10   Chapter 7. On December 8, 2016, Plaintiff, Gerald H. Davis was appointed Chapter 7
11   Trustee of the debtor’s bankruptcy estate [ECF 585-1]. Plaintiff is the Trustee of the
12   Debtor Imagenetix which is a corporation organized under the laws of the state of
13   Nevada and was headquartered in San Diego, California.
14               2.   Defendant William P. Spencer is an individual residing in the County of
15   San Diego, California and has filed proofs of claim nos. 60 and 62 in this bankruptcy
16   case. Defendant Spencer has stated that he was the President and Chief Executive
17   Officer of the Debtor and that he served in that capacity since 1999 until he
18   voluntarily submitted his resignation in January 2016. He has also served as a
19   Director of the Debtor during that time frame and as the Debtor’s President and Chief
20   Executive Officer, Plaintiff alleges on information and belief that he provided
21   executive management and supervised the Debtor’s sales, operations and contractual
22   activities; oversaw the Debtor’s marketing, customer relations and regulatory
23   compliance efforts, as well as responsible for overseeing shareholder relations for the
24   Debtor and had substantial knowledge of all litigation which the Debtor had been
25   involved and oversaw and provided support essential to such litigation.
26   ///
27   ///
28   ///

     400484-v5                                     -2-
 Case 18-90207-MM          Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 5 of 15




 1               3.   Plaintiff alleges on information and belief that Defendant William
 2   Toomey, (“Toomey”) was a Director on the Debtor’s Board of Directors prior to and
 3   after March 2015. Plaintiff alleges on information and belief that Defendant Toomey
 4   resides in the County of San Diego, California.
 5               4.   Plaintiff alleges on information and belief that Defendant Wayne
 6   Opperman, (“Opperman”) was a Director on the Debtor’s Board of Directors
 7   subsequent to April 2015. Plaintiff alleges on information and belief that Defendant
 8   Opperman resides in the County of San Diego, California.
 9               5.   Plaintiff alleges on information and belief that Defendant George
10   Georgakalis, (“Georgakalis”) was a Director on the Debtor’s Board of Directors
11   subsequent to April 2015. Plaintiff alleges on information and belief that Defendant
12   Georgakalis resides in the County of San Diego, California.
13               6.   Plaintiff alleges on information and belief that Defendant Bob Dennis,
14   CPA, (“Dennis”) was a Director on the Debtor’s Board of Directors subsequent to
15   April 2015. Plaintiff alleges on information and belief that Defendant Dennis resides
16   in the County of San Diego, California.
17                                                  II.
18                                          JURISDICTION
19               7.   The Court has jurisdiction over the parties and subject matter of this
20   proceeding pursuant to 28 U.S.C. §§157 and 1334 and General Order 312-E of the
21   United States District Court, Southern District of California; and Rule 7001(1) and
22   7003 of the Federal Rule of Bankruptcy Procedure (“FRBP”). This adversary
23   proceeding arises under and is related to the underlying Chapter 7 bankruptcy case of
24   In Re Imagentix, Inc., case no. 12-16423-MM7, which is currently pending before
25   this Court.
26               8.   This Court has personal jurisdiction over defendants pursuant to FRBP
27   7004(f). Venue is proper pursuant to 28 U.S.C. § 1409.
28

     400484-v5                                     -3-
 Case 18-90207-MM           Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 6 of 15




 1               9.    Pursuant to FRBP 7008, Plaintiff consents to the entry of final orders or
 2   judgement by the Court. Additionally, pursuant to LBR 7008-1, if the Court
 3   determines this proceeding is a core proceeding, Plaintiff hereby consents to the entry
 4   of final orders or judgment by the Court.
 5               10.   This Court may hear and determine this proceeding and enter appropriate
 6   orders and judgments pursuant to 28 U.S.C. §157(b)(1) and (2). This proceeding is a
 7   core proceeding as set forth in 28 U.S.C. §157(b)(2)(A).
 8                                                  III.
 9                                             OVERVIEW
10               11.   Concerning, William Spencer, a former CEO and a former director of
11   Imagenetix for his negligent and/or fraudulent conduct which Trustee alleges on
12   information and belief, constitutes breaches of fiduciary duty and has continued to
13   damage Imagenetix and cost it legal fees even now. It was Spencer’s fraudulent
14   conduct that resulted in a judgment entered jointly and severally against him and
15   Imagenetix in the amount of approximately $4 million (including $250,000 in punitive
16   damages for fraud) in favor of TriPharma that precipitated the original bankruptcy
17   filing by Imagenetix. Plaintiff is informed and believes and thereon alleges that the
18   wrongful conduct was the selling of certain exclusive rights to the Imagenetix
19   intellectual property (including rights to the ‘892 Patent) to TriPharma and the
20   subsequent re-selling of that same or similar property to others, including First Fruits
21   Business Ministry. Both are now claiming rights to the ‘892 Patent in claims
22   entangling Debtor as a result of the actions of Spencer and Spencer’s continuing
23   conduct even now. Moreover, on information and belief, Spencer’s improper decision
24   to fail to make timely payments to TriPharma under the original Chapter 11 Plan,
25   despite having assets to do so, resulted in the ultimate conversion of this case to
26   Chapter 7 liquidation. Meantime Spencer and other Imagenetix officers apparently
27   misled the investors who had made the funds available to fund the Plan by overstating
28   Imagenetix’s revenue.

     400484-v5                                      -4-
 Case 18-90207-MM           Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 7 of 15




 1                                                  IV.
 2                                    FACTUAL BACKGROUND
 3               12.   On April 27, 2012, TriPharma obtained a judgment in the Superior Court
 4   of the State of California for the County of San Diego in TriPharma v. Imagenetix,
 5   Inc. and William Spencer, case number 37-2011-001-1-44-CU-PA-CTL confirming an
 6   arbitration award in TriPharma’s favor, jointly and severally against Imagenetix and
 7   Spencer in the sum of $3,934,423.31 comprised of $2,101,985.11 and compensatory
 8   damages, $250, 000 in punitive damages, $957,792.50 as reasonable attorney’s fees,
 9   costs of $65,288.70 and pre-award interest of $559,357, plus pre-judgment interest of
10   $191,356.34 and post-judgment interest at the daily rate of $1,077.92. The judgment
11   explicitly included an award of $250,000 in punitive damages against Mr. Spencer and
12   Imagenetix for fraud.
13               13.   In the written arbitration award incorporated by the judgment it was
14   stated that “much of Spencer’s testimony lacked credibility.” It was also stated that as
15   to TriPharma, Spencer “misrepresented his intention to sell the same weight loss
16   product to other companies. He purposefully did not disclose that his business model
17   was to sell slightly tweaked versions of the product to numerous companies, including
18   TriPharma and allow each buyer to make the same or similar clinical claims.
19   Likewise, he intentionally concealed from TriPharma that he sold its supposedly
20   exclusive product to numerous companies and did not inform those companies that
21   TriPharma held an exclusive right to market, sell and distribute that product.” The
22   arbitrator also found that “Spencer fabricated” evidence “after the fact.” Finally, as to
23   the fraud discussion, the arbitrator concluded: “Spencer personally directed and
24   controlled Imagenetix and committed promissory fraud regarding all the Agreements
25   with TriPharma. Therefore Imagenetix and Spencer are jointly and severally liable for
26   the fraud.”
27               14.   Thereafter TriPharma commenced efforts to collect on its judgment
28   which disrupted the Debtor’s business. On December 17, 2012 the Debtor filed a

     400484-v5                                      -5-
 Case 18-90207-MM           Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 8 of 15




 1   Chapter 11 Petition for Relief, commencing the chapter 11 case, in order to obtain a
 2   stay of TriPharma’s collection efforts and to obtain a breathing spell within which to
 3   reorganize its financial affairs.
 4               15.   On information and belief it is alleged that while the arbitration was
 5   pending, Spencer had Imagenetix “secretly” negotiate and enter into a series of
 6   agreements with First Fruits Ministry. The agreements purported to transfer to First
 7   Fruits Ministry the full ownership of the ‘892 Patent and all rights relating to the
 8   Patent (except a limited license concerning animal weight control products). But the
 9   agreements’ interpretation seemingly ignored that TriPharma had an exclusive license
10   involving the ‘892 Patent which was determined not to expire until at least October 1,
11   2014.
12               16.   Upon the filing of the bankruptcy petition, First Fruits purported to
13   terminate any rights that Imagenetix had remaining in the Patent and thereby terminate
14   the sub-license of TriPharma. But because of the judgment following the arbitration,
15   United States District Court, Central District of California, in TriPharma v. First
16   Fruits, LLC, case number SA-cv-12-00404-JDS (ANX), issued a temporary injunction
17   enjoining First Fruits from the sale, distribution or advertising of any ‘892 Patent
18   products until the original exclusive license agreement between TriPharma and
19   Imagenetix expired on October 1, 2014.
20               17.   After the petition date, the Debtor entered into extensive and lengthy
21   negotiations with TriPharma to attempt to reach a comprehensive resolution of their
22   differences. On August 29, 2013, the Debtor and TriPharma entered into a Settlement
23   and Release Agreement which granted TriPharma a secured claim pursuant to a
24   chapter 11 plan to be proposed by the Debtor and acknowledged the exclusive license
25   to the ‘892 Patent and arguably granted an automatic renewal of that license. The
26   settlement agreement was approved by the Bankruptcy Court on November 4, 2013.
27   The Debtor filed a plan which provided TriPharma with a secured claim of $3.5
28   million but allowed Debtor to pay less (as little as $2 million) if payments were made

     400484-v5                                      -6-
 Case 18-90207-MM           Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 9 of 15




 1   timely and on schedule. The bankruptcy court confirmed Debtor’s Amended Chapter
 2   11 Plan of Reorganization on September 15, 2014. Spencer was President and Chief
 3   Executive Officer of the Debtor at the time of confirmation.
 4               18.   Spencer was primarily responsible for negotiating this settlement and the
 5   terms of the Plan. But TriPharma has asserted that the settlement and Plan granted it a
 6   perpetual license to the ‘892 Patent. First Fruits claims that it owned the ‘892 Patent
 7   and Imagenetix had no rights which it could license to TriPharma. This situation
 8   (created by Spencer) was not adequately disclosed to the Bankruptcy Court by
 9   Spencer (or others). As a result, Imagenetix has been whipsawed by both TriPharma
10   and First Fruits asserting claims concerning their rights to the ‘892 Patent. This has
11   continued through the present.
12               19.   Imagenetix raised cash from investors with which it essentially paid in
13   full the obligations under the Plan except for the obligations to TriPharma. Pursuant
14   to section 5.2.5 of the Plan, the Debtor believed it was in a position to satisfy Tri-
15   Pharma’s allowed secured claim by paying to TriPharma an additional amount of
16   $1.65 million within 18 months after the effective date of the Plan.
17               20.   An initial $100,000 payment under the Plan was due to TriPharma on
18   December 1, 2014. While Imagenetix had funds on hand to make that payment, it was
19   not made – Spencer determined that he would withhold the payment (purportedly at
20   TriPharma’s request but without court approval) in violation of the terms of the Plan
21   and putting the entire plan in jeopardy. On December 15, TriPharma sent Debtor an
22   e-mail asserting that Imagenetix was in default under the Plan. Thereafter, on
23   December 16, 2014, Debtor wired the money to the Walton Trust Company as
24   required by the Plan. According to TriPharma it was too late. On December 31,
25   2014, TriPharma filed a Notice of Default by the Debtor on post-plan confirmation
26   payment due to TriPharma, LLC [ECF 489]. TriPharma specifically reserved all
27   rights to foreclose on the assets of the Debtor. TriPharma sent to Proprietary
28   Nutrionals, Inc. (“PNI”) notice of the default and demanded that PNI pay to

     400484-v5                                      -7-
Case 18-90207-MM           Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 10 of 15




 1   TriPharma any and all accruing payments – a significant source of Imagenetix’s
 2   revenue. While a forbearance agreement was entered between TriPharma and
 3   Imagenetix in March of 2015 by which TriPharma agreed to forebear from foreclosing
 4   and extending plan payments due on March 1, 2015 and June 1, 2015 until June 10,
 5   2015, PNI continued to make payments to Imagenetix. But, no progress was made
 6   toward a resolution. Imagenetix, under the direction of Spencer, failed to make plan
 7   payments before expiration of the forbearance on June 10, 2015, with no new
 8   forbearance agreement in place.
 9               21.   On or about August 13, 2015, TriPharma sent and Imagenetix received a
10   Notice of Default of Settlement and Release Agreement as a result of its failure to
11   make March 1 and June 1, 2015 payments. An acceleration provision was included.
12   PNI received a Notice of Default under the Plan and was directed to make all future
13   payments to DHF (assignee of TriPharma). PNI responded by stating that it would
14   not make payments to Imagenetix unless and until the issue of the default under the
15   settlement agreement was resolved and the Notice of Default was withdrawn.
16   Thereafter PNI withheld payments.
17               22.   PNI withheld approximately $713,000 in payments which would have
18   been made to Imagenetix (the payments were made to the chapter 7 trustee in early
19   2017). Based on its inability to resolve the TriPharma default, Imagenetix converted
20   the case to Chapter 7 liquidation.
21                                   FIRST CLAIM FOR RELIEF
22                                     (Breach of Fiduciary Duty)
23               23.   Plaintiff incorporates herein by reference the allegations made in
24   paragraphs 1 through 22, as though fully set forth herein.
25               24.   By reason of his position as President, CEO, Director, and/or other
26   fiduciary of Imagenetix, and because of his ability to control the business, litigation,
27   and corporate affairs of Debtor, Spencer owed Debtor and its stakeholders fiduciary
28   obligations of good faith, loyalty, and candor, and was required to use his utmost

     400484-v5                                      -8-
Case 18-90207-MM            Filed 12/07/18   Entered 12/07/18 15:23:48    Doc 1   Pg. 11 of 15




 1   ability to control and manage Debtor in a fair, just, honest, non-negligent and
 2   equitable manner. Spencer was required to act in furtherance of the best interests of
 3   Debtor and its stakeholders so as to benefit all stakeholders. He owed Debtor and its
 4   stakeholders the fiduciary duty to exercise good faith and diligence in the
 5   administration of the affairs of the Debtor and the highest obligations of fair dealing.
 6               25.   Because of his position of control and authority as both a Director and
 7   the CEO/President, Spencer was able to and did directly and/or indirectly exercise
 8   control over the negligent and wrongful acts complained of herein.
 9               26.   Among the negligent and wrongful conduct and breaches of fiduciary
10   duty which on information and belief the trustee alleges against Spencer are the
11   following:
12                     • Engaging in conduct causing the judgment to be entered against
13                        Imagenetix in favor of TriPharma in the amount of $3,934,423.31
14                        which included punitive damages.
15                     • Selling the rights to the ‘892 Patent to First Fruits while the arbitration
16                        was pending and in the face of an exclusive license to market that
17                        patent which had been granted to TriPharma.
18                     • Entering into a settlement agreement with TriPharma providing for
19                        TriPharma to have a continued exclusive license to market the ‘892
20                        Patent without dealing with the First Fruits acquisition of the Patent.
21                     • Procuring as part of the sale of the patent to First Fruits an interest in
22                        First Fruits (30%) on behalf of Imagenetix, but later directing First
23                        Fruits to dissipate (reconvey) some portion of that Imagenetix asset to
24                        individuals associated with Imagenetix. The extent of this defalcation
25                        is not yet fully understood.
26                     • Engaging in discussions and allowing Imagenetix to enter into a
27                        further “Amended Settlement Agreement” which had Imagenetix
28                        “confirm and acknowledge that on or about November 4, 2016,

     400484-v5                                       -9-
Case 18-90207-MM     Filed 12/07/18   Entered 12/07/18 15:23:48    Doc 1   Pg. 12 of 15




 1                  TriPharma’s exclusive right to the ‘892 Patent, the continued validity
 2                  of Imagenetix/TriPharma settlement agreement, and that said rights
 3                  presently exist and are hereby transferred to TriPharma, and not
 4                  withstanding its ownership of the Patent which it acquired from
 5                  Imagenetix, the First Fruits Beverage Company, First Fruits Business
 6                  Ministry and Roger Catarino (“the First Fruits Parties”) held no
 7                  license or rights to market, sell or distribute any products covered by
 8                  the Patent ‘892 and the First Fruits Parties purchase the Patent in full
 9                  knowledge of and subject to the rights of TriPharma.” This was done
10                  because Spencer did not fully disclose the nature of the relationship
11                  with First Fruits nor the litigation between First Fruits and
12                  Imagenetix. That settlement agreement was ultimately abandoned and
13                  not approved by the court, but its existence has compounded the
14                  litigation entangling Imagenetix.
15               • Notwithstanding the numerous communications and agreements with
16                  TriPharma, on October 26, 2018 Mr. Spencer executed a
17                  “Declaration” apparently repudiating the “Further Amendment to
18                  Amended and Restated Exclusive Marketing and Supply Agreement”
19                  which was part “Settlement and Release Agreement” which was part
20                  of the Plan of Reorganization of Imagenetix filed with the court on
21                  8/29/14 despite the fact that this further Amendment is explicitly
22                  referenced and summarized in the Settlement and Release Agreement.
23                  See, ECF 430, pgs. 81-82 of 144 filed 8/29/14. This has had the effect
24                  of putting Imagenetix in the cross hairs between TriPharma and First
25                  Fruits again even though Imagenetix asserts it has no rights to the
26                  ‘892 Patent and even raises issues as to the confirmation of the Plan.
27               • It has been alleged that Spencer has admitted/asserted that he
28                  continues to infringe upon IP assets of the Debtor.

     400484-v5                                - 10 -
Case 18-90207-MM           Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1    Pg. 13 of 15




 1                     • It has been alleged that Spencer has testified that he continues to sell
 2                        product based on the ‘892 Patent which it is alleged violates the 2013
 3                        Settlement Agreement and opens Imagenetix to additional claims.
 4                     • It has been asserted by some investors that they were misled by the
 5                        financial statements of Imagenetix and that the money raised to
 6                        finance the chapter 11 plan was predicated inter alia on a phony claim
 7                        of $1.3 million in sales which never occurred.
 8               27.   As a result of these and other defalcations, Spencer has caused significant
 9   damages to the Debtor, including requiring it to deal with numerous additional proofs
10   of claim, being named in litigation and adversary proceedings and incurring costs in
11   defending and dealing with these proceedings in an amount in excess of several
12   hundred thousand dollars, to be proven at trial.
13               28.   Based on the fraudulent, malicious and oppressive nature of defendant’s
14   conduct described above and with defendant’s knowledge that said conduct would
15   damage plaintiff, plaintiff is entitled to an award of punitive damages in an amount to
16   be determined at trial.
17                                  SECOND CLAIM FOR RELIEF
18                 (Breach of Fiduciary Duty Against Defendants Spencer, Toomey,
19                                Opperman, Georgakalis and Dennis)
20               29.   Plaintiff incorporates herein by reference the allegations made in
21   paragraphs 1 through 28, as though fully set forth herein.
22               30.   By reason of defendants Spencer, Toomey, Opperman, Georgakalis and
23   Dennis (collectively “Board Defendants”) position as Directors, and/or other fiduciary
24   of Imagenetix, and because of their ability to control the business, litigation, and
25   corporate affairs of Debtor, they owed Debtor and its stakeholders fiduciary
26   obligations of good faith, loyalty, and candor, and was required to use his utmost
27   ability to control and manage Debtor in a fair, just, honest, non-negligent and
28   equitable manner. Board Defendants were required to act in furtherance of the best

     400484-v5                                      - 11 -
Case 18-90207-MM           Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 14 of 15




 1   interests of Debtor and its stakeholders so as to benefit all stakeholders. They owed
 2   Debtor and its stakeholders the fiduciary duty to exercise good faith and diligence in
 3   the administration of the affairs of the Debtor and the highest obligations of fair
 4   dealing.
 5               31.   Because of their position of control and authority as Directors, Board
 6   Defendants were able to and did directly and/or indirectly exercise control over the
 7   negligent and wrongful acts complained of herein.
 8               32.   Board Defendants had the responsibility to protect the interest of the
 9   company and its shareholders. On information and belief Plaintiff alleges that these
10   Board Defendants knew that the payment default to TriPharma would jeopardize the
11   company and the interest of its shareholders. These Board Defendants, on information
12   and belief, were specifically requested to take action to adjust the payment defaults.
13   However, on information and belief notwithstanding the notice of the jeopardy posed
14   by the plan default the Board Defendants nonetheless failed to cure the default.
15               33.   On further information and belief, the Board Defendants failed to provide
16   shareholders with minutes of board meetings when requested in further violation of
17   their duties.
18               34.   As a result of these and other defalcations, the Board Defendants have
19   caused significant damages to the debtor including but not limited to being named in
20   litigation in adversary proceedings and incurring costs in defending and dealing with
21   these proceedings in an amount in excess of several hundred thousand dollars to be
22   proven at trial.
23                                      PRAYER FOR RELIEF
24               WHEREFORE, Imagenetix prays for relief as follows:
25                                   FIRST CLAIM FOR RELIEF
26               1.    Compensatory damages in an amount subject to proof at the time of trial;
27               2.    Punitive damages in an amount subject to proof at the time of trial;
28               3.    Attorney’s fees herein incurred;

     400484-v5                                     - 12 -
Case 18-90207-MM   Filed 12/07/18   Entered 12/07/18 15:23:48   Doc 1   Pg. 15 of 15
